McCLELLAN, C. J.
The bill shows that if complainant, has any title it is a legal title. Its purpose is to remove clouds from that alleged legal title. It also shows affirmatively that complainant is not in the possession of the land from her alleged title to which it is sought to remove clouds, tier remedy is at law. She cannot maintain this bill while she is out of posses; sion; and the court properly sustained respondent’s motion to dismiss the bill for want of/equity. .
It would seem that she could not maintain this bill even if she were in possession, for the reason that standing in the shoes of her grantor a court of equity Avould not relieve her against an earlier conveyance made by him to the grantor of the respondent to. defraud his creditors.
Affirmed.